USCA4 Appeal: 19-1019       Doc: 138-2         Filed: 11/19/2020   Pg: 1 of 2




                                                                   FILED: November 19, 2020


                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 19-1019
                                          (7:14-cv-00180-BR)
                                          (5:15-cv-00013-BR)
                                         ___________________

        JOYCE MCKIVER; DELOIS LEWIS; DAPHNE MCKOY; ALEXANDRIA
        MCKOY; ANTONIO KEVIN MCKOY; ARCHIE WRIGHT, JR.; TAMMY
        LLOYD; DEBORAH JOHNSON; ETHEL DAVIS; PRISCILLA DUNHAM

                      Plaintiffs - Appellees

        and

        DENNIS MCKIVER, JR.; LAJUNE JESSUP; DON LLOYD, Administrator of
        the Estate of Fred Lloyd; TERESA LLOYD; TANECHIA LLOYD; CARL
        LEWIS; ANNETTE MCKIVER; KAREN MCKIVER; BRIONNA MCKIVER;
        EDWARD OWENS; DAISY LLOYD; A. (DAUGHTER); A. (SON)

                       Plaintiffs

        v.

        MURPHY-BROWN, LLC, d/b/a Smithfield Hog Production Division

                       Defendant - Appellant

        ------------------------------

        AMERICAN FARM BUREAU FEDERATION; NATIONAL PORK
        PRODUCERS COUNCIL; NORTH CAROLINA FARM BUREAU
        FEDERATION; NORTH CAROLINA PORK COUNCIL; NORTH AMERICAN



                 Case 7:14-cv-00180-BR Document 359 Filed 11/19/20 Page 1 of 2
USCA4 Appeal: 19-1019     Doc: 138-2        Filed: 11/19/2020    Pg: 2 of 2



        MEAT INSTITUTE; NATIONAL ASSOCIATION OF MANUFACTURERS;
        GROCERY MANUFACTURERS ASSOCIATION; CHAMBER OF
        COMMERCE OF THE UNITED STATES OF AMERICA; NATIONAL
        TURKEY FEDERATION; NATIONAL CHICKEN COUNCIL; JOEY D.
        CARTER; JOEY CARTER FARMS; WILLIAM R. KINLAW; KINLAW
        FARMS, LLC; PAUL STANLEY; PAGLE CORP.; GREENWOOD
        LIVESTOCK, LLC

                      Amici Supporting Appellant

        LAW PROFESSORS WITH EXPERTISE IN TORT AND REGULATORY
        LAW; AMERICAN ASSOCIATION FOR JUSTICE; NORTH CAROLINA
        JUSTICE CENTER; HUMANE SOCIETY OF THE UNITED STATES;
        PUBLIC JUSTICE, P.C.; FOOD & WATER WATCH; WATERKEEPER
        ALLIANCE, INC.; NORTH CAROLINA ENVIRONMENTAL JUSTICE
        NETWORK; RURAL EMPOWERMENT ASSOCIATION FOR COMMUNITY
        HELP; DR. LAWRENCE CAHOON; ELIZABETH CHRISTENSON; DR.
        BRETT DOHERTY; MIKE DOLAN FLISS; DR. JILL JOHNSTON; BOB
        MARTIN; DR. SARAH RHODES; DR. ANA MARIA RULE; DR. SACOBY
        WILSON; DR. COURTNEY WOODS

                      Amici Supporting Appellee

                                       ___________________

                                         JUDGMENT
                                       ___________________

              In accordance with the decision of this court, the judgment of the district

        court is affirmed in part and vacated in part. This case is remanded to the district

        court for further proceedings consistent with the court's decision.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                                /s/ PATRICIA S. CONNOR, CLERK




                Case 7:14-cv-00180-BR Document 359 Filed 11/19/20 Page 2 of 2
